Citation Nr: 1546529	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a heart disability, to include left ventricular outflow obstruction murmur.

3.  Entitlement to an increased disability rating for service-connected degenerative joint disease, lumbar spine, with extrusion at L5-S1(herein back disability) in excess of 20 percent.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1981 to June 1989, November 1990 to May 1997 and October 2003 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's service connection claims were denied in a May 2010 rating decision.  The May 2010 rating decision also granted entitlement to service connection for a back disability and assigned a 20 percent disability rating, effective November 4, 2009.  A subsequent April 2011 rating decision continued the 20 percent disability rating for the Veteran's service-connected back disability.

With respect to the Veteran's claim for entitlement to service connection for a heart disability, to include left ventricular outflow obstruction murmur, the Veteran listed such condition on his original November 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension) as "Heart condition/murmur" and as such, the claim on appeal has been characterized as noted above (and will be herein referenced as a heart disability). 

The Veteran testified at a June 2015 Board hearing before the undersigned Acting Veterans Law Judge in Montgomery, Alabama.  A transcript of the hearing is of record.  This hearing only addressed the Veteran's service connection claims and did not address the Veteran's increased rating.  In that regard, the Board notes that while the Veteran did originally request a Board hearing on his November 2013 VA Form 9, he subsequently withdrew that hearing request.  In a July 2014 submission, the Veteran stated that "I do not request an in person hearing or a video hearing" and in a February 2015 submission on a VA letter asking about his hearing request, the Veteran stated "just make a decision without a hearing" and checked a box indicating that he wanted to withdraw his Board hearing request.  As such, with respect to Veteran's previous hearing request, the Board will consider that hearing request withdrawn.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a November 2013 statement, the Veteran stated that "I believe in my heart that military service to this nation and my service in the Iraq War at a minimum greatly contributed to my...tinnitus." Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Outstanding Records

Initially, upon review, it appears that there are outstanding relevant records and remand is therefore required.  

First, as noted above, the Veteran had three periods of active duty service.  The service treatment records (STRs) for the first and second period of active duty service are of record, as are additional National Guard records.  With respect to the Veteran's third period of active duty service, the only STRs of record appear to have been submitted by the Veteran and do not appear to be complete.  Also, it is not clear if the AOJ specifically requested the STRs from this third period of active duty service.  Additionally, the Veteran has referenced that at least some of the STRs from this period of active duty service were lost.  For example, in a December 2009 statement, the Veteran referenced that the STRs for his third period of active duty service "disappeared," that he was informed in May 2004 "that the company did not know where my records had went," that in March 2005 "I did not know if my records had surfaced so the Army made me new ones" and that he requested his records and that when he received copies, "some of the time period that was missing was in there, and other items were not there, it was like they were there in bits and pieces."  As any STRs would potentially be relevant, a specific request must be made for the Veteran's STRs for his third period of active duty service.  All steps taken to obtain these STRs must be documented and if any STRs are deemed to have been lost, such must be noted.

Second, VA treatment records of record appear to contain a gap.  VA treatment records appear complete from February 2006 to January 2010 and from July 2011 to February 2014.  As such, all outstanding VA treatment records from January 2010 to July 2011 must be obtained.  Also, at the June 2015 Board hearing, the Veteran referenced VA treatment, to include possible upcoming testing related to his heart.  As such, all outstanding VA treatment records from July 2014 forward must also be obtained.  

Third, with respect to private treatment records, in the Veteran's May 2011 Notice of Disagreement (NOD), the Veteran referenced private medical records related to his service-connected back from Dr. J.J. that should have been obtained.  The Veteran's Social Security Administration records contained private treatment records from Dr. J.J. dated from January 2010 to October 2010.  While on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any from Dr. J.J. dated after October 2010, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records. 

Back Disability

The Veteran's service-connected back disability is rated under Diagnostic Code 5242 (Degenerative arthritis of the spine).  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) and Note (1) under the General Formula states to "[e]valuate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  38 C.F.R. § 4.71a General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  

The Veteran was afforded a VA examination in January 2010 for his service-connected back disability.  The examination report noted that the Veteran reported "a sensation of numbness in right leg in foot and toes and areas of numbness throughout the right lower extremity."  The examination report also noted numbness and leg or foot weakness and responded no to a question of "is etiology of these symptoms unrelated to claimed disability."  It was further noted that the Veteran had "right leg numbness to the foot and left leg burning to the knee."  The Veteran was later afforded a VA examination in April 2011 for his service-connected back disability.  The examination report noted a history of numbness and erectile dysfunction and responded no to a question of "is etiology of these symptoms unrelated to claimed disability."  Under the heading of "summary of sensory exam findings," the examination report noted the affected nerve was the sciatic, noted the right lower extremity, noted vibration, pain or pinprick and light touch to be decreased and the location of abnormality to be the 1st, 2nd and 3rd toes.  The Veteran was also afforded a VA examination in March 2014 for his service-connected back disability.  This examination report noted that the Veteran had "radicular pain or any other signs or symptoms due to radiculopathy" and noted mild right lower extremity intermittent pain, paresthesias and/or dysesthesias and numbness.  The right sciatic nerve was noted to be the involved nerve root.  The examination report further noted the severity of radiculopathy and side affected to be mild and the right side.  

Given the above evidence, the Board finds that there is a lack of clarity as to: 1) whether there is a chronic disorder of the right lower extremity, and 2) whether that disorder is etiologically related to the service-connected low back disability.  The March 2014 VA examination does not provide any discussion of this.  Rather, the examiner merely checked a group of boxes.  Such a matter requires a more detailed discussion before the Board can decide whether to assign a separate evaluation for neurological involvement.  

Accordingly, the case is REMANDED for the following action:

1.  Specifically request the Veteran's STRs for his third period of active duty service (from October 2003 to April 2005).  All steps taken to obtain these STRs must be documented and if any STRs are deemed to have been lost, such must be noted.

2.  Obtain all outstanding VA treatment records, to include from January 2010 to July 2011 and from July 2014 forward.

3.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records, to include any from Dr. J.J. dated after October 2010, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

4.  The Veteran must next be afforded a VA spine examination, with an examiner who has reviewed the claims file.  The examiner must conduct all pertinent studies of the lumbar spine, to include range of motion testing, and must provide a discussion of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups that is present.  The examiner must also discuss whether, and to what extent, the Veteran has required doctor-prescribed bedrest (e.g., incapacitating episodes).  Finally, the examiner must provide a diagnosis for each associated objective neurological abnormality shown upon examination, including the claimed right lower extremity involvement, and provide an opinion as to whether such abnormality is directly linked to the low back disability.  All opinions must be supported by a detailed rationale in a typewritten report.

5. After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  The adjudication of the low back claim must include consideration of separate evaluations for any associated objective neurological abnormalities (e.g., radiculopathy of the right lower extremity).  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

